Citation Nr: 0121696	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  93-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, currently diagnosed as diffuse choroiditis.

2.  Entitlement to service connection for a bilateral eye 
disorder, currently diagnosed as diffuse choroiditis, as a 
residual of exposure to Agent Orange. 

3.  Determination of initial rating assignment for post-
operative, post-traumatic lumbosacral spine disorder, with 
mild left-sided sciatic neuropathy, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as the "appellant") served on 
active duty from October 1948 to October 1949 and from 
January 1951 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1990 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied (as 
directly incurred in service and as due to exposure to Agent 
Orange in service) service connection for a bilateral eye 
disorder, diagnosed as diffuse choroiditis, and granted 
service connection for post-operative, post-traumatic 
lumbosacral spine disorder, with mild left-sided sciatic 
neuropathy, and assigned an initial rating of 10 percent for 
this disability, effective from July 1989.  The veteran 
entered notice of disagreement with this decision in November 
1990; the RO issued a statement of the case in January 1991; 
and the veteran entered a timely substantive appeal, on a VA 
Form 9, which was received in March 1991.  By a subsequent 
hearing officer decision in July 1992 during the appeal, a 20 
percent initial rating was assigned for post-operative, post-
traumatic lumbosacral spine disorder, with mild left-sided 
sciatic neuropathy. 




REMAND

In a September 30, 1996 decision, the Board denied the 
veteran's appeal for service connection for a bilateral eye 
disorder, diagnosed as diffuse choroiditis, on the basis of 
direct service incurrence and as a residual of exposure to 
Agent Orange, and denied the appeal of the initial rating 
assignment for post-operative, post-traumatic lumbosacral 
spine disorder, with mild left-sided sciatic neuropathy, 
initially rated as 20 percent disabling (the issue was 
characterized as an appeal for "increased rating," although 
the appeal stemmed from disagreement with the initial 10 
percent rating assigned at the time of the grant of service 
connection).  In a December 1998 order, the United States 
Court of Appeals for Veterans Claims (known then as the 
United States Court of Veteran's Appeals) (Court) vacated and 
remanded to the Board the issues of entitlement to 
(presumptive) service connection for a bilateral eye 
disorder, diagnosed as diffuse choroiditis, as a residual of 
exposure to Agent Orange, and initial rating determination 
for post-operative, post-traumatic lumbosacral spine 
disorder, with mild left-sided sciatic neuropathy, rated as 
20 percent disabling.  The basis for the Remand to the Board 
on the issue of service connection for (presumptive) service 
connection for a bilateral eye disorder, diagnosed as diffuse 
choroiditis, as a residual of exposure to Agent Orange, was 
that there was evidence of record that this claim was well 
grounded, and the Board had not considered the effect of the 
38 U.S.C.A. § 1154(b) presumption regarding combat veterans 
in its determination that the claim was not well grounded.  
The basis for the Remand to the Board on the issue of rating 
assignment for post-operative, post-traumatic lumbosacral 
spine disorder, with mild left-sided sciatic neuropathy was 
that the Board had not had the opportunity to consider the 
effect of VAOPGCPREC 36-97.   

The veteran also appealed to the Court the Board's September 
1996 decision on the issue of entitlement to (direct) service 
connection for a bilateral eye disorder, diagnosed as diffuse 
choroiditis.  The Court initially upheld the Board decision 
on this issue, but in March 1999, the U.S. Court of Appeals 
for the Federal Circuit reversed the Court's decision, 
finding that VA's duty to assist relative to the service 
connection claim for bilateral eye disorder attached when it 
was determined that his Agent Orange claim was well grounded.  
The U.S. Court of Appeals for the Federal Circuit remanded 
this issue to the Court.  In turn, in a November 2000 order, 
the Court remanded this issue to the Board.  In sum, all 
three issues addressed by the Board in the vacated September 
1996 decision are again before the Board for appellate 
determination and all of these issues are addressed herein by 
this REMAND to the RO.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.   This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As such, this change is law is 
applicable to all of the issues addressed in this REMAND. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the RO should review 
this case to insure compliance with the notice and duty to 
assist provisions contained in the new law.  Because the RO 
has not yet had the opportunity to consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  Likewise, because the concept of a well-grounded 
claim has been eliminated by the new law, the RO should 
address the veteran's claims for service connection on the 
merits.  

Specifically with regard to the issue of determination of 
initial rating assignment for post-operative, post-traumatic 
lumbosacral spine disorder, with mild left-sided sciatic 
neuropathy, rated as 20 percent disabling, especially in 
light of the long pendency of this initial rating claim, the 
RO should consider whether separate ratings are warranted for 
separate time periods, based upon the facts found, a practice 
known as "staged ratings."   Fenderson v. West, 12 Vet. 
App. 119 (1999).  Additionally, in rating the veteran's 
lumbosacral spine disability, the RO should specifically 
consider the applicability of the provisions of VAOPGCPREC  
36-97 (consideration of factors in 38 C.F.R. §§ 4.40 and 4.45 
on limitation of motion in rating intervertebral disc 
syndrome under Diagnostic Code 5293). 

Specifically with regard to the issue of entitlement to 
service connection for a bilateral eye disorder, currently 
diagnosed as diffuse choroiditis, as directly incurred in 
service and as a residual of exposure to Agent Orange, the RO 
should consider the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) to determine their application in this veteran's case. 

For these reasons, in order to comply with the Court's 
orders, this issue is REMANDED to the RO for the following 
development: 

1.  The RO should appropriately contact 
the veteran and ask him to furnish 
specific information regarding all 
private medical care providers who have 
evaluated or treated the veteran for a 
bilateral eye disorder or a lumbosacral 
spine disorder (including names, 
addresses or locations, and dates of 
treatment or hospitalization).  After 
obtaining appropriate consent from the 
veteran to the release of medical or 
other records, the RO should contact any 
medical care providers indicated by the 
veteran and request copies of pertinent 
records for the periods of treatment or 
observation indicated by the veteran.  

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the severity of the service-
connected post-operative, post-traumatic 
lumbosacral spine disorder, with mild 
left-sided sciatic neuropathy.  All 
indicated tests and studies should be 
conducted.  The examiner should report 
his/her findings consistent with the 
criteria in the pertinent Diagnostic 
Codes.  Limitation of motion of the 
lumbosacral spine should be reported in 
degrees.  The examiner should also 
consider 38 C.F.R. §§ 4.40 and 4.45, and 
functional loss due to limitation of 
motion, more movement than normal, 
weakened movement, excess fatigability 
and incoordination should be discussed.  
The claims folders should be made 
available to the examiner for use in the 
study of the veteran's claim.

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

4.  After completion of the above, the RO 
should review the expanded record and 
adjudicate on the merits the appealed 
issues on the title page.  In rating the 
veteran's lumbosacral spine disability, 
the RO should specifically consider 
whether staged ratings are warranted 
pursuant to Fenderson, 12 Vet. App. 119, 
and should consider the applicability of 
the provisions of VAOPGCPREC 36-97.  The 
RO should specifically consider the 
provisions of 38 U.S.C.A. § 1154(b) with 
regard to the veteran's claim for service 
connection for a bilateral eye disorder, 
diagnosed as diffuse choroiditis, both on 
a direct basis and presumptive basis as a 
residual of exposure to Agent Orange. 

5.  If any benefit is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case as to that issue or 
issues and should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The purpose of this remand is to comply with the Court's 
remand orders and to assist the veteran with the development 
of evidence in connection with his claims on appeal.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate 
disposition of any of the issues on appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


